Name: Commission Regulation (EU) No 1312/2014 of 10 December 2014 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data services
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  communications;  international law;  information technology and data processing
 Date Published: nan

 11.12.2014 EN Official Journal of the European Union L 354/8 COMMISSION REGULATION (EU) No 1312/2014 of 10 December 2014 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data services THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 7(1) thereof, Whereas: (1) Commission Regulation (EU) No 1089/2010 (2) sets out the technical arrangements only for interoperability of spatial data sets. (2) The interoperability of spatial data services is characterised by the capability to communicate, execute or transfer data among them. Therefore the spatial data services need to be further documented with additional metadata. To a lesser degree, it also concerns the harmonisation of the content of the service contrary to the spatial data sets implementing rules. (3) For the development of the implementing rules mandated by Directive 2007/2/EC the emphasis was first put on the core services, i.e., the network services, with Commission Regulation (EC) No 976/2009 (3), and on the interoperability of the spatial data sets, in Regulation (EU) No 1089/2010. Regulation (EU) No 1089/2010 should therefore now be amended to contain the implementing rules for the spatial data services. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1089/2010 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject Matter and Scope 1. This Regulation sets out the requirements for technical arrangements for the interoperability and, where practicable, harmonisation of spatial data sets and spatial data services corresponding to the themes listed in Annexes I, II and III to Directive 2007/2/EC. 2. This Regulation does not apply to the network services falling within the scope of Commission Regulation (EC) No 976/2009 (4). (2) in Article 2 the following points 31 to 38 are added: 31. end point  means the internet address used to directly call an operation provided by a spatial data service, 32. access point  means an internet address containing a detailed description of a spatial data service, including a list of end points to allow its execution, 33. Invocable spatial data service  means all of the following: (a) a spatial data service with metadata which fulfils the requirements of Commission Regulation (EC) No 1205/2008 (5), (b) a spatial data service with at least one resource locator that is an access point, (c) a spatial data service in conformity with a documented and publicly available set of technical specifications providing the information necessary for its execution, 34. interoperable spatial data service  means an invocable spatial data service which fulfils the requirements of Annex VI, 35. harmonised spatial data service  means an interoperable spatial data service which fulfils the requirements of Annex VII, 36. conformant spatial data set  means a spatial data set which fulfils the requirements of this Regulation, 37. operation  means an action supported by a spatial data service, 38. interface  means the named set of operations that characterise the behaviour of an entity as defined by ISO 19119:2005. ; (3) Article 6 is amended as follows: (a) the title is replaced by the following: Code Lists and Enumerations for Spatial Data Sets, (b) in paragraph 1, the introductory sentence is replaced by the following: Code lists shall be one of the following types, as specified in the Annexes I to IV:; (4) in Article 8, the following paragraph 3 is added: 3. The updates of data shall be made available to all related spatial data services according to the deadline specified in paragraph 2.; (5) after Article 14, the following Articles are inserted: Article 14a Requirements for invocable spatial data services Not later than 10 December 2015, Member States shall provide the invocable spatial data services metadata in conformity with the requirements set out in Annex V. Article 14b Interoperability arrangements and harmonisation requirements for invocable spatial data services The invocable spatial data services relating to the data contained in at least one conformant spatial data set shall fulfil the interoperability requirements set out in Annexes V and VI and, where practicable, the harmonisation requirements set-out in Annex VII.; (6) Annex V, as set out in the Annex I to this Regulation, is added; (7) Annex VI, as set out in the Annex II to this Regulation, is added; (8) Annex VII, as set out in the Annex III to this Regulation, is added. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 108, 25.4.2007, p. 1. (2) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11). (3) Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (OJ L 274, 20.10.2009, p. 9). (4) Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (OJ L 274, 20.10.2009, p. 9). (5) Commission Regulation (EC) No 1205/2008 of 3 December 2008 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards metadata (OJ L 326, 4.12.2008, p. 12) ANNEX I ANNEX V IMPLEMENTING RULES FOR INVOCABLE SPATIAL DATA SERVICES PART A Writing Conventions Similar to the Regulation (EC) No 1205/2008, the following writing conventions are used for the spatial data service metadata. Where specified in the description of the metadata elements, the value domains shall be used with the multiplicity expressed in the relevant tables. In relation to a particular domain, each value is defined by:  a numerical identifier,  a textual name for humans which may be translated in the different Community languages,  a language neutral name for computers (the value expressed between parenthesis),  an optional description or definition. The table present the following information:  the first column contains the reference to the paragraph in the Annex defining the metadata element or group of metadata elements,  the second column contains the name of the metadata element or group of metadata elements,  the third column specifies the multiplicity of a metadata element. The expression of the multiplicity follows the unified modelling language (UML) notation for multiplicity, in which:  N means that there shall be only N instances of this metadata element in a result set,  1..* means that there shall be at least one instance of this element in a result set,  0..1 indicates that the presence of the metadata element in a result set is conditional but can occur only once,  0..* indicates that the presence of the metadata element in a result set is conditional but the metadata element may occur once or more,  when the multiplicity is 0..1 or 0..*, the condition defines when the metadata elements is mandated.  the fourth column contains a conditional statement if the multiplicity of the element does not apply to all types of resources. All elements are mandatory in other circumstances. PART B Category Metadata Element 1. Category This is a citation of the status of the spatial data service versus invocability. The value domain of this metadata element is as follows: 1.1. Invocable (invocable) The spatial data service is an invocable spatial data service. 1.2. Interoperable (interoperable) The invocable spatial data service is an interoperable spatial data service. 1.3. Harmonised (harmonised) The interoperable spatial data service is a harmonised spatial data service. PART C Instructions on Multiplicity and Conditions of the Metadata Elements The new metadata describing the spatial data service shall comprise the metadata elements or groups of metadata elements listed in Table 1. Those metadata elements or groups of metadata elements shall be in accordance with the expected multiplicity and the related conditions set out in Table 1. When no condition is expressed in relation to a particular metadata element, that element shall be mandatory. Table 1 Metadata for invocable spatial data services Reference New metadata elements Multiplicity Condition 1 Category 0..1 mandatory for an invocable spatial data service PART D Additional Requirements on Metadata Set Out in Regulation (EC) No 1205/2008 1. Resource Locator The Resource Locator metadata element set out in Regulation (EC) No 1205/2008 shall also contain all access points from the spatial data service provider and these access points shall be unambiguously identified as such. 2. Specification The Specification metadata element set out in Regulation (EC) No 1205/2008 shall also refer to or contain technical specifications (such as INSPIRE technical guidance but not only), to which the invocable spatial data service fully conforms, providing all the necessary technical elements (human, and wherever relevant, machine readable) to allow its invocation. ANNEX II ANNEX VI IMPLEMENTING RULES FOR THE INTEROPERABILITY OF INVOCABLE SPATIAL DATA SERVICES PART A Additional Requirements on Metadata Set Out in Regulation (EC) No 1205/2008 1. Conditions applying to access and use The technical restrictions applying to the access and use of the spatial data service shall be documented in the metadata element CONSTRAINT RELATED TO ACCESS AND USE  set out in Regulation (EC) No 1205/2008. 2. Responsible party The responsible party set out in Regulation (EC) No 1205/2008 shall at least describe the custodian responsible organisation, corresponding to the Custodian responsible party role set out in Regulation (EC) No 1205/2008. PART B Metadata Elements 3. Coordinate Reference System Identifier Where appropriate, this is the list of coordinate reference systems supported by the spatial data service. Each supported coordinate reference system shall be expressed using an identifier. 4. Quality of Service This is the minimum quality of service estimated by the spatial data service responsible party and expected to be valid over a period of time. 4.1. Criteria These are the criteria to which the measurements refer. The value domain of this metadata element is as follows: 4.1.1. Availability (availability) It describes the percentage of time the service is available. 4.1.2. Performance (performance) It describes how fast a request to the spatial data service can be completed. 4.1.3. Capacity (capacity) It describes the maximum number of simultaneous requests that can be completed with the declared performance. 4.2. Measurement 4.2.1. Description It describes the measurement for each criterion. The value domain of this metadata element is free text. 4.2.2. Value (value) It describes the value of the measurement for each criterion. The value domain of this metadata element is free text. 4.2.3. Unit (unit) It describes the Unit of the measurement for each criterion. The value domain of this metadata element is free text. PART C Instructions on Multiplicity and Conditions of the Metadata Elements The metadata describing an interoperable spatial data service shall comprise the metadata elements or groups of metadata elements listed in Table 1. Those metadata elements or groups of metadata elements shall be in accordance with the expected multiplicity and the related conditions set out in Table 1. When no condition is expressed in relation to a particular metadata element, that element shall be mandatory. Table 1 Metadata for interoperable spatial data services Reference New metadata elements Multiplicity Condition 1 Coordinate reference system identifier 1..* Mandatory if relevant 2 Quality of service 3..* ANNEX III ANNEX VII IMPLEMENTING RULES FOR THE HARMONISATION OF INTEROPERABLE SPATIAL DATA SERVICES PART A Characteristics 1. Quality of Service The probability of a harmonised spatial data service to be available shall be 98 % of the time. 2. Output encoding A harmonised spatial data service returning spatial objects in the scope of the Directive 2007/2/EC shall encode those spatial objects according to this regulation. PART B Metadata Elements 3. invocation metadata The invocation metadata element documents the interfaces of the harmonised spatial data service and lists the end points to enable machine-to machine communication. PART C Instructions on Multiplicity and Conditions of the Metadata Elements The harmonised spatial data service metadata shall comprise the metadata element or group of metadata elements listed in Table 1. This metadata element or group of metadata elements shall be in accordance with the expected multiplicity and the related conditions set out in Table 1. When no condition is expressed in relation to a particular metadata element, that element shall be mandatory. Table 1 Metadata for harmonised spatial data services Reference New metadata elements Multiplicity Condition 1 invocation metadata 1..* PART D Operations 1. List of operations A harmonised spatial data service shall provide the operation listed in table 2. Table 2 Operations for Harmonised Spatial Data Services Operation Role Get Harmonised Spatial Data Service Metadata Provides all necessary information about the service and describes service capabilities 2. Get Harmonised Spatial Data Service Metadata Operation 2.1. Get Harmonised Spatial Data Service Metadata Request 2.1.1. Get Harmonised Spatial Data Service Metadata Request parameters The Get Harmonised Spatial Data Service Metadata Request parameter indicates the natural language for the content of the Get Harmonised Spatial Data Service Metadata Response 2.2. Get Harmonised Spatial Data Service Metadata Response The Get Harmonised Spatial Data Service Metadata Response shall contain the following sets of parameters:  Harmonised Spatial Data Service Metadata,  Operations Metadata,  Languages. 2.2.1. Harmonised Spatial Data Service Metadata parameters The Harmonised Spatial Data Service Metadata parameters shall at least contain the INSPIRE metadata elements of the Harmonised Spatial Data Service set out in this Regulation, and in Regulation (EC) No 1205/2008. 2.2.2. Operations Metadata parameters The Operations Metadata parameter provides metadata about the operations of the Harmonised Spatial Data Service. It shall at least describe each operation, including as a minimum a description of the data exchanged and the network address. 2.2.3. Languages parameter Two language parameters shall be provided:  the Response Language parameter indicating the natural language used in the Get Harmonised Spatial Data Service Metadata Response parameters,  the Supported Languages parameter containing the list of the natural languages supported by the Harmonised Spatial Data Service.